United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                      REVISED JUNE 24, 2005
                                                              June 3, 2005
              IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                     _______________________                    Clerk

                           No. 04-10495
                     _______________________
         In The Matter Of: JACK E. PRATT, JR., Deceased,

                             Debtor,

         - - - - - - - - - - - - - - - - - - - - - - - -

                         CADLE COMPANY,

                           Appellant,

                                  v.

                       JACK E. PRATT, JR.,

                            Appellee.

                     _______________________

          Appeal from the United States District Court
               for the Northern District of Texas
                     _______________________

Before REAVLEY, JOLLY, and PRADO, Circuit Judges.

EDWARD C. PRADO, Circuit Judge:

     In this bankruptcy appeal, a creditor contends that the

bankruptcy court should not have granted the debtor a discharge

because he failed to schedule certain assets and transferred or

concealed some of these assets.    The creditor also argues that

the bankruptcy court should have admitted its evidence about

transactions related to a specific piece of property.     Because we

find no clear error, we affirm the judgment.

     Jack E. Pratt, Jr., a millionaire’s son, had drug problems

                                  1
and chronic debt for most of his life.    His business dealings

were largely unsuccessful, and even as an adult, he consistently

received money from his divorced parents.    His family agreed that

Pratt was a spendthrift, and several family members indicated

that he had a tendency to lie.

     Pratt filed a bankruptcy petition in August 2000.    One of

Pratt’s bankruptcy creditors was appellant The Cadle Company

(“Cadle”), who had purchased two judgments against him.    After

Pratt filed his petition, Cadle brought an adversary action

against Pratt in which it contended that Pratt’s discharge in

bankruptcy should be denied under 11 U.S.C. § 727 for making

false statements in his schedules and Statement of Financial

Affairs (“SOFA”) and for concealing or removing assets.

     In December 2000, four months after filing for bankruptcy,

Pratt died of a heart attack.    His estate was substituted in his

bankruptcy case,1 and the adversary action proceeded.

     The bankruptcy court conducted a two-day trial on the

adversary case.   The trial evidence included two depositions of

Pratt taken before his death as well as the testimony of Pratt’s

father (“Pratt Sr.”), wife, and sister.    Pratt Sr.’s

administrative secretary also testified.    At the conclusion of

trial, the bankruptcy court made oral findings of facts and

conclusions of law.   The court found that Cadle had failed to

     1
      This opinion will use “Pratt” to refer both to Jack E.
Pratt, Jr. and his estate.

                                  2
meet its burden of proof to establish an exception from

discharge.   In particular, the court found that Cadle had failed

to establish that Pratt’s omissions of assets from his schedules

and SOFA were made with fraudulent intent.        The court thought

instead that the evidence showed that the omissions were due to

Pratt’s drug problems and not fraudulent intent: “The concealment

and removal of property amounts to a man who had drug problems

for many years.”   Thus, the bankruptcy court granted Pratt a

discharge.

     Cadle appealed to the district court.        The district court

determined that the bankruptcy court did not clearly err in

making its factual determinations and affirmed the judgment.

This appeal followed.

Denial of Discharge

     Cadle first argues that Pratt’s discharge should have been

denied under three subsections of 11 U.S.C. § 727.           The relevant

parts of§ 727 provide,

     (a) The court      shall   grant   the   debtor   a   discharge,
     unless——
     . . .

     (2) the debtor, with intent to hinder, delay, or defraud
     a creditor or an officer of the estate charged with
     custody of property under this title, has transferred,
     removed, destroyed, mutilated, or concealed, or has
     permitted to be transferred, removed, destroyed,
     mutilated, or concealed——
     (A) property of the debtor, within one year before the
     date of the filing of the petition; or
     (B) property of the estate, after the date of the filing
     of the petition;


                                    3
     . . .

     (4) the debtor knowingly and fraudulently, in or in
     connection with the case——
     (A) made a false oath or account;

11 U.S.C. § 727.    Cadle contends that discharge should have been

denied under §§ (a)(2)(A), (a)(2)(B), and (a)(4)(A).      These

contentions are based on several different assets Cadle believes

should have been included in Pratt’s schedules and SOFA.      Cadle

bears the burden of establishing the elements that would prevent

discharge.     See Beaubouef v. Beaubouef (In re Beaubouef), 966

F.2d 174, 177 (5th Cir. 1992).     Factual findings under this

section are reviewed for clear error.       See Hibernia Nat’l Bank v.

Perez (In re Perez), 954 F.2d 1026, 1028 (5th Cir. 1992).

Transfer of Assets

     To establish that discharge should be denied under § 727

(a)(2)(A), a creditor must show four elements: “(1) a transfer

[or concealment] of property; (2) belonging to the debtor; (3)

within one year of the filing of the petition; [and](4) with

intent to hinder, delay, or defraud a creditor or officer of the

estate.”     Pavy v. Chastant (In re Chastant), 873 F.2d 89, 90 (5th

Cir. 1989).    The intent to defraud must be actual, not

constructive.     Id. at 91.   Nevertheless, “[a]ctual intent . . .

may be inferred from the actions of the debtor and may be proven

by circumstantial evidence.”      Id.   In Pavy v. Chastant (In re

Chastant), we listed the factors that show actual intent to


                                    4
defraud:

     (1) [T]he lack or inadequacy of consideration; (2) the
     family, friendship or close associate relationship
     between the parties; (3) the retention of possession,
     benefit or use of the property in question; (4) the
     financial condition of the party sought to be charged
     both before and after the transaction in question; (5)
     the existence or cumulative effect of the pattern or
     series of transactions or course of conduct after the
     incurring of debt, onset of financial difficulties, or
     pendency or threat of suits by creditors; and (6) the
     general chronology of the events and transactions under
     inquiry.

Id. (quoting In re Schmit, 71 B.R. 587, 590 (Bankr. D. Minn.

1987)).    There is, moreover, a presumption of fraudulent intent

when a debtor transfers property to relatives.       Id. (citing In re

Butler, 38 B.R. 884, 888 (Bankr. D. Kan. 1984)).      This court has

indicated that once this presumption attaches, the burden shifts

to the debtor “[to demonstrate] that he lacked fraudulent

intent.”    Id.

False Oath

     Discharge may also be denied if the debtor makes a false

oath in connection with his bankruptcy filings.      11 U.S.C.

§(a)(4)(A).    A false oath has this effect since,

     Full disclosure of assets and liabilities in the
     schedules required to be filed by one seeking relief
     under Chapter 7 is essential, because the schedules
     ‘serve the important purpose of insuring that adequate
     information is available for the Trustee and creditors
     without need for investigation to determine whether the
     information provided is true.’

Beaubouef, 966 F.2d at 179 (quoting In re Urban, 130 B.R. 340,

344 (Bankr. M.D. Fla. 1991)).    To establish a false oath under

                                  5
this section, the creditor must show that “(1) [the debtor] made

a statement under oath; (2) the statement was false; (3) [the

debtor] knew the statement was false; (4) [the debtor] made the

statement with fraudulent intent; and (5) the statement related

materially to the bankruptcy case.”     Id. at 178.    An omission of

an asset can constitute a false oath.     Id.

Bank Accounts

       Cadle argues that Pratt failed to disclose two separate bank

accounts: first, an account he held with his son and second, his

wife’s bank account, which Cadle contends Pratt used.       Cadle also

argues that Pratt’s use of his wife’s account amounted to

concealment.

       In 1997, Pratt opened an account at Texas Community Bank &

Trust under two names——his own and that of his son, Jack Pratt

III.    Pratt used this account for household expenses.     His son

never deposited any money in the account.       Pratt’s estate now

concedes that he should have disclosed this account in his

bankruptcy filings.    At the same time, he also contends that his

failure to disclose was immaterial because the account had no

money in it and had been entirely inactive for almost a year.         He

further argues that his failure to disclose the account was

unintentional.    The bankruptcy court concluded that although

Pratt’s failure to disclose the account was troubling, it was

neither material nor intentional.


                                  6
      Cadle first challenges the bankruptcy court’s materiality

finding, contending that the court focused too much on the

account’s zero balance.        As Cadle points out, we noted in

Beaubouef that materiality does not depend on the asset’s value:

“In determining whether or not an omission is material, the issue

is not merely the value of the omitted assets or whether the

omission was detrimental to creditors.”        Beaubouef, 966 F.2d at

178 (quoting 4 COLLIER   ON   BANKRUPTCY, ¶ 727.04[1], at 727—59).

      In fact, the Beaubouef debtor failed to list, among other

things, his ownership of a worthless company.         Id.   The debtor

argued that the worthlessness of the interest made it immaterial.

Id.   The court disagreed, stating “[t]he subject matter of a

false oath is ‘material’ and thus sufficient to bar discharge, if

it bears a relationship to the bankrupt’s business transactions

or estate, or concerns the discovery of assets, business

dealings, or the existence and disposition of his property.”             Id.

(quoting In re Chalik, 748 F.2d 616, 618 (11th Cir. 1984)).          The

court explained, “The recalcitrant debtor may not escape a

section 727(a)(4)(A) denial of discharge by asserting that the

admittedly omitted or falsely stated information concerned a

worthless business relationship or holding; such a defense is

specious.”   Id. (quoting Chalik, 748 F.2d at 618).         Similarly, in

Johnson v. Baldridge (In re Baldridge), the bankruptcy court

concluded that omission of bank accounts was material, even if


                                      7
the accounts had little or no balance: “Few, if any, assets are

more material to a consumer debtor’s financial affairs than a

bank account, for it is from that kind of asset that the

creditors can discern not only an overall picture of the debtor’s

financial affairs, but also the details of the debtor’s

finances.”   256 B.R. 284, 290 (Bankr. E.D. Ark. 2000).

     Although the account Pratt held with his son might be

material, Cadle has not presented a compelling case that Pratt

had any fraudulent intent in failing to list it.   The bankruptcy

court found, with regard to this account and other assets, “I

can’t say . . . that his motive was to hinder, delay or defraud

or to commit a false oath that amounted to a substantial

deprivation of property to the estate for creditors such as Cadle

and others that the trustee represents.”   Cadle can point to no

specific evidence indicating that the bankruptcy court erred in

making this finding.

     Cadle also argues that Pratt should have disclosed his

access to his wife’s bank account and that he concealed his

income by depositing checks into this account.   Pratt’s wife,

Elizabeth Pratt, testified that he gave her money to deposit in

her own account for family expenses.   Elizabeth further testified

that Pratt endorsed checks for her to deposit into her own

account.   Additionally, Pratt deposited one check from Dallas

General Life Insurance Company (Pratt’s employer at the time)



                                 8
into another account belonging to Elizabeth.2    These allegations

all have the same shortcoming: they all concern deposits

occurring more than one year before bankruptcy.

     Cadle asserts that the theory of continuing concealment

solves this problem.    Under this theory, when an asset is

concealed——such as by nominally transferring it while retaining

interest in it——before the one-year period, but the debtor’s

interest in the asset continues, § 727 may still apply.       In re

Olivier, 819 F.2d 550, 554-55 (5th Cir. 1987).    In this case,

unlike In re Olivier, Cadle has not presented evidence that

Pratt’s interest remained during the relevant time period.3

Cadle has not satisfied its burden of showing a continued

interest.

     Moreover, the bankruptcy court expressly found that Pratt

lacked the intent to defraud his creditors about these assets.

Here, too, Cadle does not present evidence that this finding is

clearly erroneous.

Cash Around the House



     2
       Elizabeth Pratt, on the other hand, testified that all the
checks in her name from Dallas General were reimbursement for
Dallas General expenses charged on her personal credit card.
     3
      In Olivier, the debtors transferred title to their house in
anticipation of a judgment being entered against them. Olivier,
819 F.2d at 551. This transfer occurred seven years before
filing bankruptcy but after the transfer (to one of the debtors’
mother), the debtors continued to live in the house, rent-free.
Id.

                                  9
     Cadle next contends that Pratt concealed money from his

creditors by keeping large amounts of cash around his house.4    As

support, Cadle cites the following deposition testimony:

     Q: So is it your testimony that sometime in the last
     six months, you have had between [$]10 to $20,000 in
     cash sitting around at home in a shoebox?
     A: I guess that would be possible.
     Q: Well I’m not——I don’t want to talk about
     possibilities. I want to talk about the truth.
     A: Okay. I don’t recall a specific amount.
     Q: Was it——have you had more than $10,000 in cash at
     your house at any one point in time in the last six
     months?
     A: Yes.

Cadle insists that this testimony shows that Pratt routinely kept

this amount of money at home to conceal it from his creditors.

Cadle further argues that this concealment probably continued

after Pratt filed his petition.    In response to Cadle’s argument,

Pratt cites the testimony of trial witnesses who did not believe

that Pratt ever kept this amount of money without spending it.

But even if he did, Pratt contends, Cadle has not shown that any

concealment occurred.   Cadle asked if he had cash; Pratt

answered, “yes.”   Pratt contends that this shows no concealment.

     In the end, while the conclusion that Cadle reaches——that

Pratt kept large amounts of money hidden from his creditors——

could perhaps be drawn from these facts, these facts do not

require the court to reach this conclusion.   On this record, the

district court’s failure to find concealment and fraudulent

     4
      Cadle does not contend that Pratt made a false statement by
not disclosing the cash in any of his bankruptcy filings.

                                  10
intent is not clearly erroneous.

Children’s Trusts

     Cadle also argues that Pratt made a false oath when he

failed to disclose that he served as trustee for his children’s

trusts.   Pratt’s mother, Crystal Pratt, established these trusts

in her will.   Pratt Sr. was the original trustee of these trusts,

but he resigned and appointed Pratt as substitute trustee in

1999.

     Cadle first contends that Pratt lied when he failed to list

these trusts in response to SOFA question 14: “List all property

owned by another person that the debtor holds or controls.”

Neither side cites any relevant caselaw about whether a trustee

should disclose a trust in response to this question.   Pratt

cites two bankruptcy court cases, both for generalities about

holding property for another.   Neither case deals with property

held in trust.   See In re Sumerell, 194 B.R. 818 (Bankr. E.D.

Tenn. 1996); Behrman Chiropractic Clinics, Inc. v. Johnson (In re

Johnson), 189 B.R. 985 (Bankr. N.D. Ala. 1995).   Nevertheless, we

conclude that Pratt’s failure to list his trustee status,

assuming without deciding that it was required, was not material

because this knowledge would not assist Pratt’s creditors.

     The argument about disclosure of Pratt’s trustee position is

secondary, however, to Cadle’s main argument about the trusts.

Cadle’s principal argument about the children’s trusts is that


                                11
Pratt abused his position as trustee.    Cadle claims that Pratt

improperly removed money from the trust accounts for his own

purposes.    Pratt Sr., on the other hand, testified that he saw no

improper withdrawals.    When Cadle raised the alleged misuse of

trust assets, the bankruptcy court responded, “[t]hat’s not your

business.”   We agree.   Whether Pratt misused the funds in his

children’s trusts is irrelevant to whether he made a false oath

when he failed to list the trusts as someone else’s property that

he holds or controls.    Thus, although the misuse of the trust

assets might serve as the basis for a breach of fiduciary duty

claim against Pratt, it does not provide a reason for denying him

a discharge in bankruptcy under § 727.

Pratt’s Rights Under his Mother’s Will

     After addressing Pratt’s role in his children’s trusts,

Cadle turns to Pratt’s own trust, which was also established by

his mother’s will, and his rights under that will.    Pratt claimed

to have received approximately $10,000 under Crystal Pratt’s

will.   However, Cadle agues that under the will, Pratt was

entitled to a significant distribution (originally around

$300,000), followed by a complete distribution of the trust

assets within 10 years.    Cadle asserts that Pratt failed to

disclose this entitlement.    Cadle additionally contends that

although he disclosed his interest in the trust, Pratt failed to

list his right to distribution from the trust.



                                 12
     In response to Cadle’s allegations about the will, Pratt

contends that the distribution amount was reduced to account for

loans of $281,585 his mother made him during her lifetime.5      He

also cites evidence in the record that distributions were

actually made.    Pratt therefore argues that he had no

distribution right to disclose in the bankruptcy forms.    And in

fact, Cadle seems extremely hard pressed to try to explain how

Pratt concealed, transferred, or lied about any of this.

     In response to Cadle’s allegations that Pratt should have

disclosed his rights to distribution under the trust, Pratt

argues that the trust was a discretionary, spendthrift trust, and

that he therefore had no right to compel the trustee to make

distributions.6   Under a spendthrift trust, “the right of the

beneficiary to future payments of income or capital cannot be

voluntarily transferred by the beneficiary or reached by his or

her creditors.”    Shurley v. Tex. Commerce Bank—Austin, N.A. (In

re Shurley), 115 F.3d 333,337 (5th Cir. 1997).    Furthermore,

under the trust’s terms, he had no interest in the trust’s assets



     5
      Evidence supports this offset amount.
     6
      Bankruptcy Code § 541(c)(2) provides that “[a] restriction
on the transfer of a beneficial interest of the debtor in a trust
that is enforceable under applicable nonbankruptcy law is
enforceable under this title.” See also Shurley v. Tex. Commerce
Bank—Austin, N.A. (In re Shurley), 115 F.3d 333,336—37 (5th Cir.
1997)(“Section 541(c)(2) excludes ‘spendthrift trusts’ from the
bankruptcy estate if such a trust protects the beneficiary from
creditors under applicable state law.”).

                                 13
until they were distributed to him.

      Pratt’s trust argument focuses on Bass v. Denney (In re

Bass), 171 F.3d 1016 (5th Cir. 1999), in which we recognized that

a spendthrift trust was protected from creditors.    Specifically,

the Bass court determined that the district court could not

require a trustee of a discretionary, spendthrift trust to notify

creditors 72 hours before making a distribution from the trust.

Id.   In so ruling, the court recognized that “[a] universal canon

of Anglo-American trust law proclaims that when the trustee’s

powers of distribution are wholly discretionary, the beneficiary

has no ownership interest in the trust or its assets until the

trustee exercises discretion by electing to make a distribution

to the beneficiary.”    Id. at 1028.   Like the beneficiary, the

court could not interfere with the trust: it could not “prevent

or force the exercise of discretion by the trustee nor specify a

particular exercise or otherwise interfere with or impinge on

such discretion when it is expressly vested, without condition or

limitation, under the terms of the trust instrument.” Id. at

1028—29.

      In this case, the trust documents indicated that

distributions were left to the trustee’s sole discretion.    Thus,

under Bass, Pratt had no right to force the trustee to make a

distribution to him.   He had no tangible interest in the assets

until distribution.    Pratt’s use of Bass, however, emphasizes one


                                 14
difference from this case.   In Bass, one principle underlying the

court’s decision was that the beneficiary could not interfere

with the trustee’s discretion.    But here, Cadle briefly contends

that regardless of the terms of the trust, Pratt exercised actual

control over the trust account.    Nevertheless, Cadle does not

argue that this control removed the trust protections and cites

no cases in support of its argument that Pratt’s access to the

account justified denial of discharge.    Moreover, this court has

expressed skepticism that a beneficiary’s control over a

spendthrift trust can remove its protection from creditors.

Shurley, 115 F.3d at 342 n.34.7

     In short, Pratt disclosed the trust.     Cadle’s insistence

that Pratt should have disclosed his right of distribution, not

just his trust, is unpersuasive.

Retained Partnership Interest

     Cadle also contends that Pratt failed to disclose a retained

interest in C.A. Pratt Partners, Ltd., a partnership Crystal

Pratt formed for estate-planning purposes.8    On June 18, 1999,


     7
      The Shurley court stated, “We assume without deciding that
the court was legally correct in concluding that ‘substantial
control’ can render a spendthrift or other protective trust
subject to creditor claims. We note however that we do not
believe that appellees have cited any Texas authority for this
proposition.” Shurley, 115 F.3d at 342 n.34.
     8
      Cadle also contends that Pratt’s interest was diluted from
20% to 2.9609% in 1998. It argues that there was no explanation
for this dilution. To the contrary, all the evidence indicated
that the dilution occurred when, shortly after creating the

                                  15
more than one year before filing for bankruptcy, Pratt entered

into a contract under which he assigned his interest in the

partnership.   Cadle challenges how much of his rights Pratt

actually transferred under that contract and, less directly,

challenges the amount of consideration for the transfer.

     As its first challenge, Cadle contends that under the terms

of the contract, Pratt transferred all of his 2.906% interest in

the partnership instead of the 2.9609% interest he actually

owned.   Thus, according to Cadle, Pratt actually retained a

.0549% interest in the partnership, which should have been

disclosed.

     Although the bankruptcy court determined that no fraudulent

intent could be drawn from this problem due to its “legalistic

nature,”   Cadle disagrees, and argues that deposition testimony

showed that Pratt knew exactly what he was doing.   In this

testimony, given a little over one month after the transfer,

Pratt testified that he had not transferred any property worth

over $300 in the previous four years.   In a later deposition, he

also denied that he had ever heard of C.A. Pratt Partners.9    That


partnership, Crystal Pratt made a significant capital
contribution, thereby diluting the interest of all the other
partners. Regardless, this dilution cannot be the basis for
denying discharge under § 727(a)(2)(A) because it occurred more
than one year before Pratt filed his bankruptcy petition.
Nothing indicates that Pratt retained any hidden interest after
this dilution.
     9
      According to Cadle, Pratt was fully aware of the transfer
when he was examined during his bankruptcy proceeding.

                                16
Pratt lied about not transferring the asset,10 however, does not

prove that he intentionally hid an alleged .0549% interest in the

partnership.    Furthermore, Cadle presented no evidence that Pratt

or anyone else knew, before being deposed, that the document

stated 2.906 instead of 2.9609.11

     Perhaps equally importantly, there is evidence that Pratt

did not retain a .0549% interest at all, and that the

transposition of the numbers was a clerical error in part of the

contract.   The woman who handled the paperwork for the transfer

testified that it was a scrivener’s error.   The partnership’s

accountant testified that Pratt retained no ownership after the

transfer.   Evidence indicates that Pratt did not receive any K-1

forms from the partnership after the transfer.   Furthermore,

while the incorrect amount is listed in the recitals section of

the contract, another part of the contract indicates that

“Assignor hereby assigns to Assignee, and Assignee hereby

acquires from Assignor, Assignor’s entire interest in the

Partnership.”   Therefore, the evidence indicates that the

difference in the transfer amount was a typographical error and

not a secretly retained interest.

     As for Cadle’s challenge to the amount of the consideration


     10
      The deposition occurred before Pratt filed his bankruptcy
petition.
     11
      The statute requires the false oath to have been made
“knowingly and fraudulently.”

                                 17
for the transfer, the evidence is clear that the transfer

occurred more than one year before Pratt’s bankruptcy.   Cadle

makes no continuing concealment argument to try to fit this

transaction into the relevant time frame.   Cadle cites no

evidence of any retained interest other than the alleged .0549%.

      Thus, none of the evidence about the transfer of Pratt’s

partnership interest justifies overturning the bankruptcy court’s

findings concerning intent or its decision not to deny discharge.

Northaven Property

      Finally, Cadle makes two arguments about property located at

6008 Northaven in Dallas.   It contends that Pratt made a false

oath when he failed to disclose his continued interest in this

property and also that the district court erred in excluding

evidence about it.

      Cadle’s contentions are based on a complicated foreclosure.

Pratt and Pratt Sr. owned the Northaven property, which was

subject to a note.   The property also had judgment liens against

it.   In April 1997, Pratt Sr. gave his assistant, Evelyn

Johnstone, money to purchase the note from the bank that held it.

She made the purchase, the bank executed a release of lien, and

the note was transferred to her.

      Pratt Sr. did not pay Johnstone under the note.   Johnstone,

without ever obtaining a lien or making a demand on either of the

Pratts, posted the property for foreclosure.   Pratt Sr. bought it



                                18
at the foreclosure sale on July 1, 1997.

     Cadle argues that the foreclosure was not effective because

no lien existed against the property at the time of foreclosure.

At the time of the transfer to Johnstone, the bank holding the

original note had released its lien.    After the fact, Compass

Bank executed a transfer of lien.    Before the transfer of lien

was recorded, however, Pratt Sr. sold the property.

     The bankruptcy court found that, even if Pratt retained his

interest because the foreclosure and sale were invalid, he did

not know about it.   Therefore, Pratt had no fraudulent intent

when he failed to disclose any interest.    This conclusion is

supported by the record; even Cadle’s description indicates that

Pratt and his father were unaware of this problem with the

foreclosure.   For example, Cadle’s brief concedes that Pratt Sr.

“apparently believ[ed] he had good record title to the 6008

Northaven Property” at the time of the sale.    Similarly, Cadle

uses words like “technically” to describe Pratt’s ownership of

the property.12

     Cadle presented no evidence that Pratt intentionally

concealed the results of an invalid sale.    What is more, it

presented no evidence that Pratt was even aware of his

“technical” ownership.   The bankruptcy court did not err in its

     12
      Additionally, as the bankruptcy court noted, the issues
about the Northaven property and its transfer had nothing to do
with § 727. Section 727 does not provide a method of avoiding a
transfer, for example.

                                19
rulings about the Northaven property.

Conclusion

     In the end, Cadle has not shown that the district court

erred in granting Pratt a discharge in bankruptcy.   We affirm the

judgment.

AFFIRMED.




                               20